    Case 2:20-cr-00727-KSH Document 8 Filed 10/15/20 Page 1 of 1 PageID: 9

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 20-CR-727
                                *
STEFAN ANDERSON                 *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

         That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




 Date: 10/15/20                                                    /s/ Katharine S. Hayden
                                                                   Honorable Katharine S. Hayden
                                                                   United States District Judge
